[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1235

                       VANESSA PELLOT,

                    Plaintiff, Appellant,

                              v.

                   TRIPLE S., INC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Jose R. Franco on brief for appellant.                          
Pedro J. Manzano-Yates  and Fiddler Gonzalez & Rodriguez on  brief                                                                    
for appellees Triple S., Inc. and Juan Velazquez.
Rafael Baella-Silva  and Baella  & Barcelo  on brief  for appellee                                                      
Victor Correa.

                                         

                      SEPTEMBER 9, 1997
                                         

     Per Curiam.   We have  reviewed the record in  this case                           

and  the briefs  submitted by  the  parties.   We affirm  the

decision of the  district court, essentially for  the reasons

stated  in its opinion dated  January 30, 1997.   We add only

the following.

     Plaintiff  argues the time limitation for filing an EEOC

charge should have been tolled because she suffered mental or

emotional disability.  Even  if all the facts in  plaintiff's

complaint  are true,  she has  failed to  allege the  kind of

facts which would allow a  court to toll the time limitations

imposed by Title  VII.  She does not allege she was unable to

engage  in rational  thought and deliberate  decision making.

Cf. Nunnally v.  MacCausland, 996 F.2d 1, 5  (1st Cir. 1993).                                        

Though  she alleges she  was distressed by  appellee Correa's

alleged harassment and her brother's legal troubles, she does

not  allege  she  was  unable  to  function   in  society  or

comprehend  her  legal  rights and  liabilities.    Id.   The                                                                   

threshold  set  by Nunnally  is much  higher, since  "federal                                       

courts  have   'typically  extended  equitable   relief  only

sparingly.'"   Id. at  4 (quoting  Irwin v.  Veteran's Admin.                                                                         

Reg'l Office, 498 U.S. 89, 96 (1990)).                        

     Furthermore,  even  if  appellant's  alleged  mental  or

emotional disability prevented her, for a time, from pursuing

administrative  remedies, she wholly  failed to  pursue those

remedies  after the  alleged disability  was  lifted.   While

                             -2-

Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982)                                               

held  the time  limitations under  Title VII  are subject  to

equitable  tolling, that  rule is not  a basis  for "skipping

entirely over the  'initial charge.'"  Kizas  v. Webster, 707                                                                    

F.2d 524, 546 (D.C.Cir. 1983).

     The district  court was  correct to dismiss  plaintiff's

claim for failure to pursue administrative remedies.

     The judgment of the district court is AFFIRMED.                                                               

                             -3-